DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in the prior Application No. 17/089,687, filed November 4, 2020, currently U.S. Patent No. 11,316,826, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application constitutes a continuation.  The benefit of the filing date of the prior application is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claim 22 is objected to because of the following informalities:  
There is an extra use of the word “and” in the limitation which recites “trigger an instantiation of one or more virtual interfaces, corresponding to the one or more virtual peers, within the default network namespace; and”.  The following limitations that recites “configure the tunnel network …” also ends with “and.”  Since “and” is used prior to the last limitation of a claim, it makes no sense to have two uses of the word in one claim.
Appropriate correction is required.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1- 22 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. 11,316,826, which was filed as Application No. 17/089,687 on November 4, 2020. Although the claims at issue are not identical, they are not patentably distinct from each other, as seen in the following table. In some cases, the instant claims are somewhat broader, but many are identical to the patent claims.
The instant claims are almost identical to the patent claims, with the only exception being that instant Claims 1, 3, 11, 13, and 22 do not specify that the “virtual interface” is a “virtual Ethernet interface,” thereby making the instant claims slightly more broadly recited.  But since the detailed process steps are the same, it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent No. 11,316,826, with the rationale of using simple substitution of one known methods to obtain predictable results (MPEP 2143(I)(B)), under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).  Therefore, the Claims 1-22 shown in the table recite essentially the same subject matter as Claims 1-22 of U.S. Patent No. 11,316,826, and are subject to rejection for double patenting.
	
Instant Application
17/716,035

US Patent No.
11,316,826
Comments
Claim 1:

A method for transporting network traffic, the method comprising: 

instantiating a VPN tunnel interface within a router based on a tunnel network namespace;
 
instantiating one or more virtual peers corresponding to the VPN tunnel interface; 

instantiating one or more virtual interfaces corresponding to the one or more virtual peers; 

configuring the tunnel network namespace to route the network traffic from a specified client device to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; 

establishing a connection between a client device and a VPN process of the router; 

encapsulating, by one of said virtual peers, a traffic flow using an existing media access control (MAC) address of the specified client device; and 

transporting the traffic flow to and from the client device through a VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual interfaces, based on the configured tunnel network namespace.
Claim 1:

A method for transporting network traffic, the method comprising: 

instantiating a VPN tunnel interface within a router based on a tunnel network namespace; 

instantiating one or more virtual peers corresponding to the VPN tunnel interface; 

instantiating one or more virtual Ethernet interfaces corresponding to the one or more virtual peers; 

configuring the tunnel network namespace to route the network traffic from a specified client device to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; 

establishing a connection between a client device and a VPN process of the router;

encapsulating, by one of said virtual peers, a traffic flow using an existing media access control (MAC) address of the specified client device; and 

transporting the traffic flow to and from the client device through a VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual Ethernet interfaces, based on the configured tunnel network namespace.



The two claims are identical except for the specification of Ethernet for the virtual interface. The instant claim is  therefore recited in a slightly broader manner, but the process steps are precisely the same.
Claim 2:

The method of claim 1, further comprising 

implementing said router as a virtual router residing in a cloud environment.  

Claim 2:

The method of claim 1, further comprising 

implementing said router as a virtual router residing in a cloud environment.


Identical claims.
Claim 3:

A method for transporting network traffic, the method comprising: 
obtaining a request to instantiate a router, the request including an address of a specified client device; 

instantiating a VPN tunnel interface within the router based on a tunnel network namespace; 

instantiating one or more virtual peers corresponding to the VPN tunnel interface; 

instantiating one or more virtual interfaces corresponding to the one or more virtual peers;

configuring the tunnel network namespace to route the network traffic from the specified client device to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; 

establishing a connection between a client device and a VPN process of the router; and 

CHTR-2019-196C1/1033-130 CON33transporting a traffic flow to and from the client device through a VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual interfaces, based on the configured tunnel network namespace.  

Claim 3:

A method for transporting network traffic, the method comprising: 
obtaining a request to instantiate a router, the request including an address of a specified client device; 

instantiating a VPN tunnel interface within the router based on a tunnel network namespace; 

instantiating one or more virtual peers corresponding to the VPN tunnel interface; -2-CHTR-2019-196/1033-130 Confirmation No. 1851 

instantiating one or more virtual Ethernet interfaces corresponding to the one or more virtual peers; 

configuring the tunnel network namespace to route the network traffic from the specified client device to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; 

establishing a connection between a client device and a VPN process of the router; and 

transporting a traffic flow to and from the client device through a VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual Ethernet interfaces, based on the configured tunnel network namespace.


The two claims are identical except for the specification of Ethernet for the virtual interface. The instant claim is  therefore recited in a slightly broader manner, but the process steps are precisely the same.
Claim 4:

The method of claim 3, 

further comprising informing a router controller of an address of the router.  

Claim 4:

The method of claim 3, 

further comprising informing a router controller of an address of the router.  


Identical claims.
Claim 5:

The method of claim 3, 

further comprising creating a virtual private network (VPN) profile for the client device, the virtual private network (VPN) profile comprising a client media access control (MAC) address and a router internet protocol (IP) address and sending a virtual private network (VPN) configuration to the router.

Claim 5:

The method of claim 3, 

further comprising creating a virtual private network (VPN) profile for the client device, the virtual private network (VPN) profile comprising a client media access control (MAC) address and a router internet protocol (IP) address and sending a virtual private network (VPN) configuration to the router.  



Identical claims.
Claim 6:

The method of claim 3, 

further comprising polling a router controller for a virtual private network (VPN) 
profile. 
Claim 6:

The method of claim 3, 

further comprising polling a router controller for a virtual private network (VPN) 
profile.



Identical claims.
Claim 7:

The method of claim 3, 

wherein said instantiating of said VPN tunnel interface within said router is performed in a customer premises environment.  

Claim 7:

The method of claim 3, 

wherein said instantiating of said VPN tunnel interface within said router is performed in a customer premises environment.


Identical claims.
Claim 8:

The method of claim 3, 

further comprising encapsulating, by said virtual peer, the traffic flow using an existing media access control (MAC) address of the client device.  

Claim 8:

The method of claim 3, 

further comprising encapsulating, by said virtual peer, the traffic flow using an existing media access control (MAC) address of the client device.  


Identical claims.
Claim 9:

The method of claim 3, 

further comprising creating a TUN device in the tunnel network namespace.

Claim 9:

The method of claim 3, 

further comprising creating a TUN device in the tunnel network namespace.  



Identical claims.
Claim 10:

The method of claim 3, 

wherein each virtual interface is instantiated as an interface for a corresponding virtual peer of the one or more virtual peers.

Claim 10:

The method of claim 3, 

wherein each virtual Ethernet interface is instantiated as an interface for a corresponding virtual peer of the one or more virtual peers.


Identical claims.
Claim 11:

A system for communicating with a plurality of client devices, the system comprising: 

a router having a default network namespace, a virtual private network (VPN) process, a virtual private network (VPN) tunnel interface, one or more virtual peers, and one or more virtual interfaces; 

CHTR-2019-196C1/1033-130 CON34a VPN tunnel; and 

a router controller configured to: 

trigger an instantiation of the VPN tunnel interface within the router based on a tunnel network namespace; 

trigger an instantiation of the one or more virtual peers, within the tunnel network namespace, corresponding to the VPN tunnel interface; 

trigger an instantiation of the one or more virtual interfaces, corresponding to the one or more virtual peers, within the default network namespace; and 

configure the tunnel network namespace to route network traffic from a specified one of the client devices to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; 

wherein the router and the router controller are cooperatively configured to establish a connection between the specified client device and the virtual private network (VPN) process and transport a traffic flow to and from the specified client device through the VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual interfaces, based on the configured tunnel network namespace, and 


wherein one of said virtual peers encapsulates the traffic flow using an existing media access control (MAC) address of the specified client device.  

Claim 11:

A system for communicating with a plurality of client devices, the system comprising: 

a router having a default network namespace, a virtual private network (VPN) process, a virtual private network (VPN) tunnel interface, one or more virtual peers, and one or more virtual Ethernet interfaces; 

a VPN tunnel; and 

a router controller configured to: 

trigger an instantiation of the VPN tunnel interface within the router based on a tunnel network namespace; 

trigger an instantiation of the one or more virtual peers, within the tunnel network namespace, corresponding to the VPN tunnel interface; 

trigger an instantiation of the one or more virtual Ethernet interfaces, corresponding to the one or more virtual peers, within the default network namespace; and 

configure the tunnel network namespace to route network traffic from a specified one of the client devices to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; 

wherein the router and the router controller are cooperatively configured to establish a connection between the specified client device and the virtual private network (VPN) process and transport a traffic flow to and from the specified client device through the VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual Ethernet interfaces, based on the configured tunnel network -4-CHTR-2019-196/1033-130Confirmation No. 1851 namespace, and 

wherein one of said virtual peers encapsulates the traffic flow using an existing media access control (MAC) address of the specified client device.  



The two claims are identical except for the specification of Ethernet for the virtual interface. The instant claim is  therefore recited in a slightly broader manner, but the process steps are precisely the same.
Claim 12:

The system of claim 11, 

wherein the router is implemented as a virtual router residing in a cloud environment.
Claim 12:

The system of claim 11, 

wherein the router is implemented as a virtual router residing in a cloud environment.



Identical claims.
Claim 13:

A system for communicating with a plurality of client devices, the system comprising: 

a router having a default network namespace, a virtual private network (VPN) process, a virtual private network (VPN) tunnel interface, one or more virtual peers, and one or more virtual interfaces; 

a VPN tunnel; and 

a router controller configured to: 

obtain a request to instantiate the router, the request including an address of a specified client device of the client devices; 

trigger an instantiation of the VPN tunnel interface within the router based on a tunnel network namespace; 

CHTR-2019-196C1/1033-130 CON35trigger an instantiation of the one or more virtual peers, within the tunnel network namespace, corresponding to the VPN tunnel interface; 

trigger an instantiation of the one or more virtual interfaces, corresponding to the one or more virtual peers, within the default network namespace; and 

configure the tunnel network namespace to route network traffic from the specified client device to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; 

wherein the router and the router controller are cooperatively configured to establish a connection between the specified client device and the virtual private network (VPN) process and transport a traffic flow to and from the specified client device through the VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual interfaces, 
based on the configured tunnel network namespace.
Claim 13:

A system for communicating with a plurality of client devices, the system comprising: 

a router having a default network namespace, a virtual private network (VPN) process, a virtual private network (VPN) tunnel interface, one or more virtual peers, and one or more virtual Ethernet interfaces; 

a VPN tunnel; and 

a router controller configured to: 

obtain a request to instantiate the router, the request including an address of a specified client device of the client devices; 

trigger an instantiation of the VPN tunnel interface within the router based on a tunnel network namespace; 

trigger an instantiation of the one or more virtual peers, within the tunnel network namespace, corresponding to the VPN tunnel interface; 

trigger an instantiation of the one or more virtual Ethernet interfaces, corresponding to the one or more virtual peers, within the default network namespace; and 

configure the tunnel network namespace to route network traffic from the specified client device to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; 

wherein the router and the router controller are cooperatively configured to establish a connection between the specified client device and the virtual private network (VPN) process and transport a traffic flow to and from the specified client device through-5-CHTR-2019-196/1033-130 Confirmation No. 1851the VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual Ethernet interfaces, based on the configured tunnel network namespace.  


The two claims are identical except for the specification of Ethernet for the virtual interface. The instant claim is  therefore recited in a slightly broader manner, but the process steps are precisely the same.
Claim 14:

The system of claim 13, 

the router controller being further configured to receive an address of the router.  

Claim 14:

The system of claim 13, 

the router controller being further configured to receive an address of the router.


Identical claims.
Claim 15:

The system of claim 13, 

the router controller being further configured to create a virtual private network (VPN) profile for the specified client device, the virtual private network (VPN) profile comprising a client media access control (MAC) address and a router internet protocol (IP) address and sending a virtual private network (VPN) configuration to the router.  

Claim 15:

The system of claim 13, 

the router controller being further configured to create a virtual private network (VPN) profile for the specified client device, the virtual private network (VPN) profile comprising a client media access control (MAC) address and a router internet protocol (IP) address and sending a virtual private network (VPN) configuration to the router.


Identical claims.
Claim 16:

The system of claim 13, 

the router controller being further configured to respond to polling for a virtual private network (VPN) profile.  

Claim 16:

The system of claim 13, 

the router controller being further configured to respond to polling for a virtual private network (VPN) profile.


Identical claims.
Claim 17:

The system of claim 13, 

wherein the instantiating of the VPN tunnel interface within the router is performed in a customer premises environment.  

Claim 17:

The system of claim 13, 

wherein the instantiating of the VPN tunnel interface within the router is performed in a customer premises environment.


Identical claims.
Claim 18:

The system of claim 13, 

wherein said virtual peer encapsulates the traffic flow using an existing media access control (MAC) address of the specified client device.  

Claim 18:

The system of claim 13, 

wherein said virtual peer encapsulates the traffic flow using an existing media access control (MAC) address of the specified client device.



Identical claims.
Claim 19:

The system of claim 13, 

the router controller being further configured to trigger creation of a TUN device in the tunnel network namespace.

Claim 19:

The system of claim 13, 

the router controller being further configured to trigger creation of a TUN device in the tunnel network namespace.


Identical claims.
Claim 20:

The system of claim 13, 

wherein each virtual interface is instantiated as an interface for a corresponding virtual peer of the one or more virtual peers.
Claim 20:

The system of claim 13, 

wherein each virtual Ethernet interface is instantiated as an interface for a corresponding virtual peer of the one or more virtual peers.  



Identical claims.
Claim 21:

The system of Claim 13, 

further comprising the plurality of client devices.

Claim 21:

The system of Claim 13, 

further comprising the plurality of client devices.  


Identical claims.
Claim 22:

A router controller for controlling a router, the router having a default network namespace and a virtual private network (VPN) process, and being in communication with a plurality of client devices, the router controller comprising: 

a memory; and 

at least one processor, coupled to said memory, and operative to: 

trigger an instantiation of a VPN tunnel interface within the router based on a tunnel network namespace; 

trigger an instantiation of one or more virtual peers, within the tunnel network namespace, corresponding to the VPN tunnel interface; 

trigger an instantiation of one or more virtual interfaces, corresponding to the one or more virtual peers, within the default network namespace; and 

configure the tunnel network namespace to route network traffic from a specified one of the client devices to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; and 

obtain a request to instantiate the router, the request including an address of the specified client device; 

wherein the router controller further configures the router such that the router and the router controller are cooperatively configured to establish a connection between the specified client device and the virtual private network (VPN) process and to transport a traffic flow to and from the specified client device through a VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual interfaces, based on the configured tunnel network namespace.

Claim 22:

A router controller for controlling a router, the router having a default network namespace and a virtual private network (VPN) process, and being in communication with a plurality of client devices, the router controller comprising: 

a memory; and 

at least one processor, coupled to said memory, and operative to: 

trigger an instantiation of a VPN tunnel interface within the router based on a tunnel network namespace; 

trigger an instantiation of one or more virtual peers, within the tunnel network namespace, corresponding to the VPN tunnel interface; 

trigger an instantiation of one or more virtual Ethernet interfaces, corresponding to the one or more virtual peers, within the default network namespace; and 

configure the tunnel network namespace to route network traffic from a specified one of the client devices to a specified virtual peer of the one or more virtual peers via the VPN tunnel interface, the routing being based on a source address; and 

obtain a request to instantiate the router, the request including an address of the specified client device; 

wherein the router controller further configures the router such that the router and the router controller are cooperatively configured to establish a connection between the specified client device and the virtual private network (VPN) process and to transport a traffic flow to and from the specified client device through a VPN tunnel via the VPN tunnel interface, the one or more virtual peers, and the one or more virtual Ethernet interfaces, based on the configured tunnel network namespace.



The two claims are identical except for the specification of Ethernet for the virtual interface. The instant claim is  therefore recited in a slightly broader manner, but the process steps are precisely the same.


  
 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references listed on Form PTO-892, which are the same references used for U.S. Patent No. 11,316,826, are also relevant to this application, since the claims are essentially the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/
Primary Examiner, Art Unit 2454